            Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 1 of 7




                                                    U.S. Department of Justice

                                                    Nathaniel R. Mendell
                                                    Acting United States Attorney
                                                    District of Massachusetts


Main Reception: (617) 748-3100                      John Joseph Moakley United States Courthouse
                                                    1 Courthouse Way
                                                    Suite 9200
                                                    Boston, Massachusetts 02210

                                                    May 24, 2021

Oscar Cruz, Esq.
Assistant Federal Defender
Federal Public Defender Office
51 Sleeper St. #5
Boston, MA 02210

       Re:     United States v. Raughn Williams
               Criminal No. 20-cr-10252-LTS

Dear Mr. Cruz:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Raughn Williams (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

       No later than June 25, 2021, Defendant will plead guilty to count one of the Indictment:
Felon in Possession of Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1). Defendant
admits that he committed the crime specified in this count and is in fact guilty of that crime.

        The U.S. Attorney agrees not to charge Defendant pursuant to 18 U.S.C. § 924(c) or
21 U.S.C. § 841(a)(1) based on the conduct underlying the crime charged in this case that is known
to the U.S. Attorney at this time.

       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 10 years; supervised
release for 3 years; a fine of $250,000; a mandatory special assessment of $100; restitution; and
forfeiture to the extent charged in the Indictment.

       Defendant understands that, if he is not a United States citizen by birth, pleading guilty
                                               1
            Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 2 of 7




may affect Defendant’s immigration status. Defendant agrees to plead guilty regardless of any
potential immigration consequences, even if Defendant’s plea results in being automatically
removed from the United States.

       3.      Sentencing Guidelines

       The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 15:

               a) Defendant’s base offense level is 14, because Williams was prohibited from
                  possessing a firearm (USSG § 2K2.1(a)(6));

               b) Defendant’s offense level is increased by 4, because Defendant possessed the
                  firearm in connection with the felony of possession of controlled substance with
                  the intent to distribute (USSG § 2K2.1(b)(6)); and

               c) Defendant’s offense level is decreased by 3, because Defendant has accepted
                  responsibility for Defendant’s crime (USSG § 3E1.1).

       The U.S. Attorney calculates that Defendant falls in Criminal History Category VI, and
accordingly his Guidelines Sentencing Range is 41-51 months.

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) Incarceration at the low end of the Guidelines sentencing range as calculated by
                  the U.S. Attorney in Paragraph 3;
                                                2
            Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 3 of 7




               b) a fine within the Guidelines sentencing range as calculated by the U.S. Attorney
                  in Paragraph 3, excluding departures, unless the Court finds that Defendant is
                  not able, and is not likely to become able, to pay a fine;

               c) 36 months of supervised release;

               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing; and

               e) forfeiture as set forth in Paragraph 6.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge any prison sentence of 51 months or less or any court
                  orders relating to forfeiture, restitution, fines or supervised release. This
                  provision is binding even if the Court’s Guidelines analysis is different than the
                  one in this Agreement. The U.S. Attorney agrees that, regardless of how the
                  Court calculates Defendant’s sentence, the U.S. Attorney will not appeal any
                  sentence of imprisonment of 41 months or more.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

                                                  3
            Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 4 of 7




        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.      Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

               a. a Smith & Wesson, Model SD40VE, .40 caliber pistol, bearing serial number
                  DUY5847; and

               b. 13 rounds of .40 caliber ammunition.

        Defendant admits that these assets are subject to forfeiture on the grounds that they were
involved in and used to facilitate Defendant’s offense. Defendant agrees to consent to the entry of
orders of forfeiture for such property and waives the requirements of Federal Rules of Criminal
Procedure 11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument,
advice regarding the forfeiture at the change-of-plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Defendant understands and agrees
that forfeiture shall not satisfy or affect any fine, lien, penalty, restitution, cost of imprisonment,
tax liability or any other debt owed to the United States.

        Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.
                                                 4
          Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 5 of 7




        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

         Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

        Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

         9.    Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         10.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *        *      *

                                                 5
Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 6 of 7
Case 1:20-cr-10252-LTS Document 38 Filed 06/11/21 Page 7 of 7




                                    6/9/21
